Citation Nr: 1415306	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-02 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee injury with synovectomy and osteotomy. 

2.  Entitlement to a rating in excess of 40 percent for fibromyalgia claimed as with migraine headaches, depression, difficulty concentrating, forgetfulness, memory loss, restless legs, unrefreshing sleep, numbness and burning in all extremities, sensory amplification, muscle spasms, lumbar strain and degenerative joint disease.

3.  Entitlement to a compensable rating for erectile dysfunction associated with hypertension.

4.  Entitlement to service connection for a cervical spine disorder, claimed as stenosis of the cervical spine.

5.  Entitlement to service connection for a right hip disorder, claimed as degenerative joint disease of the right hip, to include as secondary to a service-connected left knee disability.

6.  Entitlement to service connection for a left hip disorder, claimed as degenerative joint disease of the left hip, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1975, July 1999 to December 1999, and from October 2001 to June 2002. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from  January 2010 (right knee, cervical spine), November 2011 (fibromyalgia, left hip, erectile dysfunction) and June 2012 (right hip) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

In a statement received by the Board in February 2014, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to increased ratings for his right knee, fibromyalgia, and erectile dysfunction; he additionally withdrew his appeals for entitlement to service connection for a cervical spine disorder, a right hip disorder, and a left hip disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for a right knee injury with synovectomy and osteotomy have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 40 percent for fibromyalgia claimed as with migraine headaches, depression, difficulty concentrating, forgetfulness, memory loss, restless legs, unrefreshing sleep, numbness and burning in all extremities, sensory amplification, muscle spasms, lumbar strain and degenerative joint disease have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable rating for erectile dysfunction associated with hypertension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a cervical spine disorder, claimed as stenosis of the cervical spine have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a right hip disorder, claimed as degenerative joint disease of the right hip, to include as secondary to a service-connected left knee disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a left hip disorder, claimed as degenerative joint disease of the left hip, to include as secondary to a service-connected left knee disability. 
have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In a statement received by the BVA in February 2014, the Veteran expressly indicated that he wished to withdraw his appeal regarding entitlement to increased ratings for his right knee, fibromyalgia, and erectile dysfunction; he additionally indicated that he wished to withdraw his appeals for entitlement to service connection for a cervical spine disorder, a right hip disorder, and a left hip disorder.  The Board finds that Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.


ORDER

The claim for entitlement to a rating in excess of 10 percent for a right knee injury with synovectomy and osteotomy is dismissed without prejudice. 

The claim for entitlement to a rating in excess of 40 percent for fibromyalgia claimed as with migraine headaches, depression, difficulty concentrating, forgetfulness, memory loss, restless legs, unrefreshing sleep, numbness and burning in all extremities, sensory amplification, muscle spasms, lumbar strain and degenerative joint disease is dismissed without prejudice.

The claim for entitlement to a compensable rating for erectile dysfunction associated with hypertension is dismissed without prejudice.

The claim for entitlement to service connection for a cervical spine disorder, claimed as stenosis of the cervical spine, is dismissed without prejudice.

The claim for entitlement to service connection for a right hip disorder, claimed as degenerative joint disease of the right hip, to include as secondary to a service-connected left knee disability is dismissed without prejudice.

The claim for entitlement to service connection for a left hip disorder, claimed as degenerative joint disease of the left hip, to include as secondary to a service-connected left knee disability is dismissed without prejudice. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


